Citation Nr: 0606598	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Department of Veterans Affairs burial 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran had active military service from August 1943 to 
February 1946.  She died in October 2002.  The appellant is 
her son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs Regional Office (RO) in Des 
Moines, Iowa.  Specifically, in that determination, the RO 
denied the issue of entitlement to Department of Veterans 
Affairs (VA) burial benefits.  


FINDINGS OF FACT

1.  The veteran did not die during a period of active 
military duty or as a result of service-connected 
disability(ies).  

2.  At the time of her death, the veteran was not in receipt 
of VA pension or compensation, and she did not have an 
original formal claim for either benefit pending at the time 
of her death.  

3.  The veteran's body was not held after her death by a 
state in absence of any next of kin or other person claiming 
the body of the veteran.  

4.  The veteran did not die while hospitalized by VA.  


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. §§ 3.155, 3.1600, 
3.1601 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  In particular, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims that turn on statutory interpretation.  Smith 
v. Gober, 14 Vet. App. 227, 231-2 (2000).  Because the law as 
mandated by statute, and not the evidence, is dispositive of 
the current appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  As such, no further 
action pursuant to the VCAA is required in the present case.  

If a veteran dies during active military duty or as a result 
of a service-connected disability or disabilities, an amount 
may be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1601-3.1610.  In 
the present case, the veteran died in October 2002 as a 
result of hyponemia due to lung cancer that had been caused 
by cigarette smoking.  At the time of her death, service 
connection was not in effect for any disorder.  Her service 
personnel records do not indicate that she was discharged 
from active duty due to any disability incurred in service.  

If a veteran's death is not service-connected, an amount may 
be paid toward his or her funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  
Specifically, if the veteran's death is not 
service-connected, entitlement to payment of burial expenses 
may be established if:  (1)  at the time of death, the 
veteran was in receipt of pension or compensation; or 
(2)  the veteran had an original or reopened compensation or 
pension claim pending at the time of death and there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or 
(3)  the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in the line of duty, and the body of the deceased 
is being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

In the present case, the veteran was not in receipt of 
pension or compensation at the time of her death.  Further, 
although she was a veteran of World War II, she was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty, and her body was 
not held by a State (or political subdivision of a State).  

Rather, throughout the current appeal, the appellant (the 
veteran's son) has contended that burial benefits are 
warranted because the veteran had a claim pending at the time 
of her death.  Specifically, the appellant asserts that the 
veteran, prior to her death, filed an informal claim for 
benefits and that she would have filed a formal claim but for 
her untimely demise.  

The essential facts of this case are not in dispute.  Of 
record is a VA Form 119, Report of Contact (Form 119), which 
is dated on September 26, 2002.  According to the document, 
the veteran and/or the appellant noted that the veteran 
"would like to file an . . . informal claim for 
nonservice-connected pension with aid and attendance or 
housebound" and that the "veteran already ha[d] . . . [an] 
application."  Subsequently, VA received evidence that the 
veteran died on October 31, 2002.  No formal claim with 
respect to the benefits enumerated above had been received by 
VA by the time of the veteran's death.  On November 20, 2002, 
the RO received from the appellant an application for burial 
benefits.  

Significantly, however, the law and the regulations are quite 
clear with respect to informal claims.  If an informal claim 
is received, a formal claim must be received within one year 
from the date a formal claim was sent to the appellant.  
38 C.F.R. § 3.155(a).  In the instant appeal, the Form 119 
clearly indicates that the veteran filed an informal claim 
prior to her death indicating her desire to seek nonservice-
connected pension benefits and that she had, in her 
possession, a formal application form.  Unfortunately, 
however, she died prior to filing a formal application.  
Although it is distressing and appears somewhat inequitable, 
there is no provision under the law for excusing the lack of 
a formally completed application for nonservice-connected 
pension benefits prior to the veteran's death.  Because the 
veteran had not filed a formal claim for pension benefits, 
the appellant is not derivatively entitled to qualification 
to seek burial benefits.  

The Board also acknowledges that burial benefits are payable 
if a veteran dies from nonservice-connected causes while 
properly hospitalized by VA.  38 U.S.C.A. § 2303(a); 
38 C.F.R. § 3.1600(c).  In the present case, the veteran was 
not hospitalized by VA at the time of her death.  

Consequently, because the veteran did not meet any of these 
statutory criteria, her son's application for burial benefits 
must fail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(which holds that, where the law and not the facts is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Entitlement to VA burial benefits is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


